SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1345
CA 13-01853
PRESENT: CENTRA, J.P., FAHEY, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF THE APPLICATION FOR DISCHARGE
OF AMIYN ABDULLAH, CONSECUTIVE NO. 21951, FROM
CENTRAL NEW YORK PSYCHIATRIC CENTER PURSUANT TO
MENTAL HYGIENE LAW SECTION 10.09,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH AND NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS-RESPONDENTS.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(MICHAEL H. MCCORMICK OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Joseph
E. Fahey, A.J.), entered August 23, 2013 in a proceeding pursuant to
Mental Hygiene Law article 10. The order, among other things,
directed that petitioner shall continue to be committed to a secure
treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner was previously determined to be a
dangerous sex offender requiring civil confinement and was committed
to a secure treatment facility (see Mental Hygiene Law § 10.01 et
seq.). Petitioner now appeals from an order, entered after an
evidentiary hearing, continuing his confinement in a secure treatment
facility (see § 10.09 [h]). We affirm. As a preliminary matter, we
reject petitioner’s contention that respondents failed to prove by
clear and convincing evidence that he is a dangerous sex offender
requiring continued confinement (see generally Matter of State of New
York v High, 83 AD3d 1403, 1403, lv denied 17 NY3d 704). Supreme
Court was in the best position to evaluate the weight and credibility
of the conflicting expert testimony, and the record supports the
court’s determination to credit the opinion of respondents’ expert
over that of petitioner’s expert (see Matter of Skinner v State of New
York, 108 AD3d 1134, 1135).
                                 -2-                          1345
                                                         CA 13-01853

     We reject petitioner’s contention that the court failed to state
the facts it deemed essential in making its determination (see id. at
1134; see also CPLR 4213 [b]). Although we agree with petitioner that
more detailed decisions are warranted in order to facilitate appellate
review, we conclude that the court’s decision here, despite its
brevity, complies with section 4213 (b) (see Skinner, 108 AD3d at
1134).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court